              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

UNITED STATES OF AMERICA             )
                                     )
Plaintiff,                           )
                                     )
    v.                               )    Case No. 19-0109-CR-W-HFS
ANTONIO B. FLEMMING                  )
                                     )
                                     )
Defendant.                           )

                                     ORDER

      A competency hearing was conducted on December 17, 2019, and

Magistrate Judge John T. Maughmer considered the forensic evaluation prepared

by Psychologist, David M. Szyhowski, Psy.D, and dated December 5, 2019, in

which Dr. Szyhowski determined that, at the present time, the defendant

presented no significant symptoms of a mental illness. Dr. Szyhowski noted that

defendant’s primary symptom presentation resulted in a diagnosis of malingering,

“which is a volitional production of feigned symptoms which do not require

clinical intervention.”
      After making an independent review of the record and the applicable law,

Judge Maughmer determined that the defendant was not currently suffering from

a mental disease or defect which would prevent him from understanding the

nature and consequences of the proceedings against him or assisting in his

defense. Thus, Judge Maughmer concluded that the defendant was competent to

proceed.

      To-date, no objections to the Report and Recommendation have been filed,

and the time in which to do so has expired. Thus, the findings and conclusions in

the Report and Recommendation (Doc. 41) are ADOPTED by the undersigned.



                                            __/s/ Howard F. Sachs_ ____
                                            HOWARD F. SACHS
                                            United States District Judge

Dated: January 22, 2020
Kansas City, Missouri
